DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation "wherein the semiconductor layer is a SiGe layer".  There is insufficient antecedent basis for this limitation in the claim. It is unclear if Applicant is referring to the nanostructures or the first fin element for “the semiconductor layer”. Regardless, SiGe is a common semiconductor material utilized in the art for forming fast switching devices and would have been obvious to one of ordinary skill in the art. 




Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5 and 8 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US PG Pub 2018/0122899 to Guillorn et al (hereinafter Guillorn).
Regarding Claim 1, Guillorn discloses a semiconductor structure, comprising:
a substrate (Fig. 5, 108);
a semiconductor layer (108, SOI substrate [0038]) formed over a substrate;
an isolation region (500) covering the semiconductor layer;
nanostructures (102, 104, 106) formed over the semiconductor layer; and
a gate stack (1300, Fig. 13) wrapping around the nanostructures,
wherein the isolation region is interposed between the semiconductor layer and the gate stack, and an interface between the semiconductor layer and the gate stack is not lower than a top surface of the isolation region.
Gate stack 1300 replaces sacrificial gate 600, seen in Fig. 6; therefore, the isolation region 500 of Fig. 6 would have been interposed between the semiconductor layer and the gate stack. As seen in Fig. 6, the isolation region has a top surface lower than the top surface of the fin.

Regarding Claim 2, Guillorn discloses the semiconductor structure as claimed in Claim 1, further comprising:
source/drain layers (900/902) formed at opposite sides of the gate stack; and
sidewall layers (800) interposed between the source/drain layers and the gate stack (Fig. 14).

Regarding Claim 3, Guillorn discloses the semiconductor structure as claimed in Claim 2, wherein the source/drain layers are in direct contact with the semiconductor layer (Fig. 14).

Regarding Claim 4, Guillorn discloses the semiconductor structure as claimed in Claim 1, wherein the semiconductor layer is separated from the nanostructures by the gate stack (Fig. 14).

Regarding Claim 5, Guillorn discloses the semiconductor structure as claimed in Claim 1, wherein a bottom surface of the semiconductor layer is lower than a bottom surface of the isolation region (for an SOI substrate, layer 108 would have had a bottom surface lower than isolation region 500). 

Regarding Claim 8, Guillorn discloses the semiconductor structure as claimed in Claim 1, wherein the semiconductor layer is a SiGe layer [0038].


Claims 9, 11 and 12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US PG Pub 2018/0218938 to Schultz (hereinafter Schultz).
Regarding Claim 9, Schultz discloses a semiconductor structure, comprising:
a substrate (305, Fig. 9);
a first fin element (L1, Fig. 10) formed over a first region of the substrate;
first nanostructures (950) formed over the first fin element;
a first gate stack (710) wrapping around the first nanostructures,
wherein the first fin element is made of a semiconductor material (silicon), and a portion of the first gate stack is sandwiched between a bottommost one of the first nanowires and the semiconductor material of the first fin element (Fig. 10), and a top surface of the first fin element in a source/drain region is higher than a top surface of the first fin element under the first gate stack (Fig. 10).

Regarding Claim 11, Schultz discloses the semiconductor structure as claimed in Claim 9, further comprising:
source/drain layers wrapping around the first nanostructures ([0048], Fig. 10).

Regarding Claim 12, Schultz discloses the semiconductor structure as claimed in Claim 11, wherein the source/drain layers are in direct contact with the semiconductor material of the first fin element (Fig. 10).


Claims 9, 10 and 15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US Patent No. 9,312,186 to Su et al (hereinafter Su).
Regarding Claim 9, Su discloses a semiconductor structure, comprising:
a substrate (102; Fig. 1A);
a first fin element (118) formed over a first region of the substrate;
first nanostructures (114, 112) formed over the first fin element;
a first gate stack (1202, 1204; Fig. 12A) wrapping around the first nanostructures,
wherein the first fin element is made of a semiconductor material (Col. 4 Lines 34-45), and a portion of the first gate stack is sandwiched between a bottommost one of the first nanowires and the semiconductor material of the first fin element (Figs. 12A/12B), and a top surface of the first fin element in a source/drain region is higher than a top surface of the first fin element under the first gate stack (Figs. 12A/12B).

Regarding Claim 10, Su discloses the semiconductor structure as claimed in Claim 9, wherein the semiconductor layer is a SiGe layer (Col. 4 Lines 34-45).  

Regarding Claim 15, Su discloses the semiconductor structure as claimed in Claim 9, further comprising:
an isolation region (104) formed around the first fin element,
wherein the isolation region is sandwiched between the semiconductor material of the first fin element and the first gate stack (Figs. 12A/12B).


Claim 16 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by US PG Pub 2018/0090624 to Cheng et al (hereinafter Cheng).
Regarding Claim 16, Cheng discloses a semiconductor structure, comprising:
a substrate (100, Fig. 13);
a semiconductor layer (102) formed over a first region of the substrate; 
first nanostructures (108) formed over the semiconductor layer over the first region (Nano Device Stack I) of the substrate;
second nanostructures (108) formed over a second region (Nano Device Stack II) of the substrate, wherein a topmost one of the second nanostructures (108dII) is arranged at an elevation lower than a topmost one of the first nanostructures (108cI), and at least one of the first nanostructures is substantially level with at least one of the second nanostructures (108cI being substantially level with 108cII);
a first gate stack (1602, Fig. 16) wrapping around the first nanostructures; and
a second gate stack (1602) wrapping around the second nanostructures,
wherein a portion of the first gate stack is sandwiched between the semiconductor layer and a bottommost one of the first nanostructures (Fig. 16).
Examiner does not consider 108dI to be a topmost nanostructure since it is not connected to source/drain regions and therefore does not function as a nanostructure.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Guillorn as applied to Claim 1 above, and further in view of US PG Pub 2014/0091360 to Pillarisetty et al (hereinafter Pillarisetty).
Regarding Claim 7, Guillorn discloses the semiconductor structure as claimed in Claim 1 but does not disclose wherein a distance between a bottommost one of the nanostructures and the semiconductor layer is greater than a distance between two nanostructures adjacent to each other.
Pillarisetty discloses a semiconductor structure wherein a distance between a bottommost nanostructure (280A, Fig. 3A) and the semiconductor layer (205) is greater than a distance between two nanostructures adjacent to each other (280A/280B).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have modified the semiconductor structure of Guillorn such that the spacing of the nanostructures are closer together compared to the spacing of the nanostructures to the semiconductor layer. The spacings may have been different in distance for numerous reasons such as increasing the distance between source/drain regions and the underlying fin, increasing gate size for greater control over select nanostructure and/or due to the thickness of buffer layers grown initially between the semiconductor layer and the nanostructures for lattice mismatching or other concerns. 


Claims 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Schultz as applied to Claim 9 above, and further in view of Pillarisetty.
Regarding Claim 13, Schultz discloses the semiconductor structure as claimed in Claim 9 but does not disclose a second device as detailed by Applicant. 
Pillarisetty discloses several semiconductor structures formed on fin-type structures (Fig. 2H) and include second fins (275) of a material different from first fins 225 (Fig. 2H).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have modified the semiconductor structure of Schultz to have included a second semiconductor structure having second nanostructures of a different material than the first nanostructures. Forming fins of differing materials would have been obvious to have allowed for the selective removal of different channel regions from the different semiconductor devices (Pillarisetty, [0034])


Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng as applied to Claim 16 and in further view of Guillorn.
Regarding Claims 18 and 19, Cheng discloses the semiconductor structure as claimed in Claim 16 but does not disclose an isolation region formed around a protruding portion of the semiconductor layer.
Guillorn discloses a semiconductor structure having an isolation region (500, Fig. 6) formed around a protruding portion of the semiconductor layer (108) formed of SiGe.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have modified the structure of Cheng such that a protruding portion of SiGe material was surrounded by an isolation region. Forming a fin structure with the substrate would have allowed for tailoring the strain on the channel layers based on lattice matching/mismatching. Selecting SiGe as the fin/substrate material would have been obvious to provide this strain and therefore enhance mobility of signals through the nanostructures. 


Allowable Subject Matter
Claims 14 and 20-22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Claim 14 requires the semiconductor structure as claimed in Claim 13 include wherein a bottommost one of the second nanostructures is in direct contact with the second fin element. The references of record do not disclose such a structure and it is not an apparent modification of the references.

Claim 20 requires the semiconductor structure as claimed in Claim 16 further include wherein the first nanostructures and the second nanostructures are made of different materials, and the first nanostructures are substantially aligned with the second nanostructures. Cheng forms the channels using the same material. While it is known in the art to selectively etch different stacked layers to have differing channel materials, the references do not have the structural limitations required by Applicant in Claim 16.

Claim 21 requires the semiconductor structure as claimed in Claim 2 further include wherein a bottommost layer of the sidewall layers is laterally sandwiched between the gate stack and the semiconductor layer. Such a structure would result in a buried gate material having sidewall spacers between the gate and the semiconductor layer. The references of record do not disclose such a structure and it is not an apparent modification of the references.

Claim 22 requires the semiconductor structure as claimed in Claim 16 further include wherein the top surface of the first fin element in the source/drain region is higher than a bottom surface of the portion of the first gate stack sandwiched between the bottommost one of the first nanowires and the semiconductor material of the first fin element. While it may be apparent to form fin elements in Cheng, as taught by the references of record, it is not apparent, absent hindsight construction, to form the fins to be higher in the source/drain regions than in the gate stack regions. 




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID C SPALLA whose telephone number is (303)297-4298. The examiner can normally be reached Mon-Fri 10am-5pm MST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke, can be reached at 571-272-1657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DAVID C SPALLA/               Primary Examiner, Art Unit 2818